A recent case, School Comm. of Agawam v. Agawam Educ. Assn. 371 Mass. 845 (1977), held that the “judgment” entered in that case in the lower court denying an application to stay an arbitration proceeding was not a final judgment subject to appeal but was in effect an interlocutory order. The conclusion was based on the provisions of G. L. c. 150C, § 16. We cannot accept any of the plaintiff’s arguments to the effect that a different result should obtain under the identical provisions of G. L. c. 251, § 18. The Agawam case controls the appeal in this case.

Appeal dismissed.